
	

113 S76 IS: For the relief of Guy Vang, Genevieve Chong Foung, Caroline Vang, and Melanie Vang.
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		VI
		113th CONGRESS
		1st Session
		S. 76
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Guy Vang, Genevieve Chong Foung,
		  Caroline Vang, and Melanie Vang.
	
	
		1.Adjustment of status
			(a)In
			 generalNotwithstanding any other provision of law, for the
			 purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), Guy
			 Vang, Genevieve Chong Foung, Caroline Vang, and Melanie Vang shall be deemed to
			 have been lawfully admitted to, and remained in, the United States, and shall
			 be eligible for adjustment of status to that of an alien lawfully admitted for
			 permanent residence under section 245 of the Immigration and Nationality Act (8
			 U.S.C. 1255) upon filing an application for such adjustment of status.
			(b)Application and
			 payment of feesSubsection (a) shall apply only if the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(c)Reduction of
			 immigrant visa numbersUpon the granting of permanent resident
			 status to Guy Vang, Genevieve Chong Foung, Caroline Vang, or Melanie Vang, the
			 Secretary of State shall instruct the proper officer to reduce by 1, during the
			 current or next following fiscal year, the total number of immigrant visas that
			 are made available to natives of the country of the birth of Guy Vang,
			 Genevieve Chong Foung, Caroline Vang, or Melanie Vang under section 202(a)(2)
			 of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)).
			
